Citation Nr: 0803314	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-28 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than August 23, 
2006, for the assignment of a higher 100 percent disability 
rating for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) from 
August 6, 2003 to August 22, 2006.


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to August 
1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Winston-Salem, North Carolina Department of Veterans Affairs 
(VA) Regional Office (RO) and a June 2007 rating decision of 
the Washington, DC Appeals Management Center (AMC).

In its November 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective August 6, 2003.  The veteran perfected an appeal as 
to the disability rating assigned.

In May 2006, the Board remanded this case to the RO via the 
AMC for further development.

In its June 2007 rating decision, the AMC granted an 
increased rating for PTSD and assigned a 100 percent rating, 
effective August 23, 2006.  Because this increased rating 
represents only a partial grant of benefits, as the veteran 
was not initially awarded the maximum benefits provided by 
the rating schedule for PTSD, his claim for a higher initial 
rating from August 6, 2003 to August 22, 2006 remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The veteran subsequently perfected an appeal as to the 
effective date for the 100 percent rating for PTSD, claiming 
that he was entitled to be assigned this higher rating prior 
to August 23, 2006.

The Board notes that the veteran previously filed a claim for 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU), 
for the time period prior to receiving a 100 percent rating 
for PTSD on August 23, 2006.  With regard to this issue, the 
RO issued a Statement of the Case in September 2007, with no 
further response from the veteran.  Therefore, the TDIU issue 
has not been perfected at this time and is not a part of the 
current appeal.

The Board observes that the North Carolina Division of 
Veterans Affairs (NCDVA) resubmitted a copy of its April 2005 
written notice of withdrawal of services as the veteran's 
representative along with an unexecuted VA Form 646, dated 
November 2007.  (See Letter from NCDVA to RO, date stamped as 
received on April 1, 2005).   Hence, these documents may be 
construed as an appearance solely to notify the Board that a 
designation of representation has not been accepted and 
would, in effect, negate any presumed agreement on the part 
of NCDVA to represent the veteran in this appeal.  See 38 
C.F.R. § 20.608 (2007).  As the NCDVA has properly withdrawn 
as the veteran's representative, the veteran is currently 
unrepresented in the instant appeal.  See 38 C.F.R. § 20.602 
(2007).


FINDINGS OF FACT

1.  Based upon the competent medical evidence of record, it 
is not factually ascertainable that an increase in the 
veteran's PTSD to the 100 percent disability level occurred 
prior to August 23, 2006.

2.  From August 6, 2003 to August 22, 2006, competent medical 
evidence has shown that the veteran's PTSD was manifested by 
nightmares, intrusive thoughts, anhedonia, detachment, 
restricted affect, anger, irritability, depression, 
hypervigilance, anxiety, high startle response, decreased 
concentration, and a GAF score averaging between 40 and 50.  
His symptomatology is productive of occupational and social 
impairment of no more than reduced reliability and 
productivity.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to August 23, 2006, for the grant of a 100 percent evaluation 
for PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).

2.  The criteria for a 50 percent rating for PTSD from August 
6, 2003 to August 22, 2006 have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in August 2003, prior to the 
initial adjudication of his service connection claim for PTSD 
in the November 2003 rating decision at issue.  Additional 
VCAA letters were sent to the veteran in June 2006 and 
October 2006, pertaining to his claim for a higher initial 
disability rating for PTSD.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the first three "elements" of 
the notice requirement.  In addition, the August 2003 and 
June 2006 letters stated: "It's your responsibility to make 
sure that we receive all requested records that aren't in the 
possession of a Federal department or agency"; and the 
October 2006 letter stated: "If there is any other evidence, 
lay or medical, or information not previously submitted that 
you think will support your claim, please let us know."  
(Emphasis in originals).  These statements satisfy the fourth 
"element" of the notice requirement, in that they informed 
the veteran that he could submit any and all evidence which 
was pertinent to his claims, and not merely that evidence 
requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

In the present appeal, the veteran received Dingess notice in 
June 2006, including as it relates to the downstream 
disability rating and effective date elements of his claims.

Due to the overlapping nature of the two claims currently on 
appeal, the Board has determined that VCAA notice for the 
veteran's earlier effective date claim has been adequately 
satisfied, by a combination of the notice "elements" set 
forth in the June 2006 and October 2006 VCAA letters 
(pertaining to his higher initial rating claim), and the June 
2006 Dingess notice (pertaining to VA's determination of 
disability ratings and effective dates).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes private medical records, VA 
medical records, VA examination reports, and statements from 
the veteran.  The veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Determination of effective dates

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005) and 38 C.F.R. § 3.400 (2007).  
The statute and regulation provide, in pertinent part, that 
the effective date of a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(b)(2)(i) (2007).  An effective date for a 
claim for increase may be granted prior to the date of claim 
if it is factually ascertainable that an increase in 
disability had occurred within one year before the date of 
claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(1) and (2) (2007); see also Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, the provisions 
of 38 U.S.C.A. § 5110 refer to the date an application is 
received.  While the term "application" is not defined in the 
statute, the regulations use the terms "claim" and 
"application" interchangeably, and they are defined broadly 
to include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p), 
3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Under 38 C.F.R. § 3.157(b), once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital, or evidence from a 
private physician, will be accepted as an informal claim for 
increased benefits.  See id. at 199.  The date on the VA 
outpatient or hospital examination will be accepted as the 
date of the claim.  38 C.F.R. § 3.157(b)(1).  The date of 
receipt of evidence from a private physician will be accepted 
as the date of the claim, if the evidence is within the 
competence of the physician and shows the reasonable 
probability of entitlement to benefits.  38 C.F.R. § 
3.157(b)(2).

In addition, the Court has indicated that it is axiomatic 
that the service-connected disability must have increased in 
severity to a degree warranting an increase in compensation.  
See Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  
Determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires: 
(1) a determination of the date of the receipt of the claim 
for the increased rating, as well as (2) a review of all of 
the evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

Disability ratings - in general

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found - this 
practice is known as "staged ratings."  See id. at 126.

Specific rating criteria - PTSD

From August 6, 2003 to August 22, 2006, the veteran's PTSD 
was evaluated as 30 percent disabling under 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).  Beginning on August 23, 
2006, the veteran's PTSD has been evaluated as 100 percent 
disabling under Diagnostic Code 9411.

Diagnostic Code 9411 is governed by the General Rating 
Formula for Mental Disorders, set forth in 38 C.F.R. § 4.130, 
which provides the following levels of disability:

100 percent - Total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own 
name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50 percent - Occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).




Global Assessment of Functioning (GAF) scores

GAF scores are a scale rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally the person functions well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  Scores ranging from 21 to 30 are 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  See DSM-IV, pp. 44-47; see also 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes].

Analysis

After a review of the competent medical evidence of record, 
the Board has determined that the veteran's PTSD does not 
warrant the assignment of a higher 100 percent rating at any 
time prior to August 23, 2006, and thus the veteran is not 
entitled to an effective date earlier than August 23, 2006 
for a 100 percent rating for PTSD.  The Board also finds 
that, after resolving all reasonable doubt in the veteran's 
favor, the veteran's disability picture more nearly 
approximates the criteria for a 50 percent evaluation 
from August 6, 2003 to August 22, 2006.

During a July 2003 private psychiatric examination, the 
veteran was diagnosed with chronic, severe PTSD.  At this 
examination, the veteran reported that he was suffering from 
PTSD symptoms such as daily intrusive thoughts, frequent 
nightmares, anhedonia, detachment from others, restricted 
affect, sleep disturbance, irritability, angry outbursts, 
hypervigilance, exaggerated startle response, depressed mood, 
occasional thoughts of death and suicide, infrequent panic 
attacks, and auditory and visual hallucinations.  Upon 
examination, the veteran was cooperative and oriented, and he 
exhibited normal speech, congruent affect, linear thought 
process, and fair judgment and insight.  He manifested no 
hallucinations, delusions, or suicidal or homicidal ideations 
during the examination.  The examination report noted that 
the veteran had been married for more than 30 years, but he 
tended to avoid crowds and rarely socialized.

During this July 2003 private examination, the veteran was 
assigned a GAF score of 30.  The Board acknowledges the 
severity of such a GAF score, but has determined that the 
veteran's PTSD symptomatology did not support such a low 
score at that time.  Notably, during an October 2003 VA 
examination just three months later, the veteran was assigned 
a GAF score of 53.

The July 2003 private examiner concluded that the veteran was 
unable to sustain social and work relationships and that he 
considered the veteran to be permanently and totally disabled 
and unemployable.  However, the Board feels that such an 
extreme conclusion does not correlate to the PTSD 
symptomatology manifested by the veteran during the July 2003 
private examination, and therefore the Board does not find 
such a conclusion to be probative in determining the 
appropriate disability rating to be assigned for the time 
period in question.  The veteran admitted in subsequent VA 
medical examinations (which are outlined below) that he was 
unable to work due to his physical disabilities.  In 
addition, as evidenced by the October 2003 VA examination 
only three months later, the veteran had a wife of more than 
30 years, had a close relationship with one of his children, 
and went to church.  Therefore, the Board concludes that, at 
the time of his July 2003 private examination, he was not 
totally socially impaired so as to warrant a determination of 
being totally disabled due to PTSD.

Three months later, during an October 2003 VA examination, 
the veteran was diagnosed with PTSD and assigned a GAF score 
of 53, with moderately serious impairment of psychosocial 
functioning.  At the examination, the veteran reported that 
he was suffering from PTSD symptoms such as nightmares, 
flashbacks, intrusive thoughts, anxiety, high startle 
response, hypervigilance, avoidance of crowds, short temper, 
and decreased interest.  He did not suffer from panic attacks 
and had not attempted suicide.  The VA examiner noted that 
the veteran quit his job as a pipe fitter in 1996 due to 
asthma.  According to the examination report, the veteran 
lived with his wife, had no friends, went to church, shared a 
close relationship with one of his three children, and had 
limited recreational and leisure pursuits.  Upon examination, 
the veteran was alert, cooperative, and oriented times three, 
and he exhibited appropriate affect, good memory (both remote 
and recent), and adequate insight, judgment, and intellectual 
capacity.  He manifested no loose associations, flight of 
ideas, delusions, hallucinations, impairment of thought 
processes or communication, or homicidal or suicidal 
ideations during the examination.

During a July 2004 VA examination, the veteran was diagnosed 
with PTSD and assigned a GAF score of 51, with moderately 
severe impairment of psychosocial functioning.  At the 
examination, the veteran reported that he was suffering from 
PTSD symptoms such as nightmares, intrusive thoughts, 
anxiety, high startle response, hypervigilance, avoidance of 
crowds, and short temper.  He did not suffer from panic 
attacks and had not attempted suicide.  The veteran reported 
that he could not work due to his asthma, his emphysema, and 
his diabetes, and he said that not being able to work has not 
necessarily altered his psychiatric symptoms.  According to 
the examination report, the veteran lived with his wife, had 
no friends, occasionally went to church, was not close to any 
of his three children, and had limited recreational and 
leisure pursuits.  Upon examination, the veteran was alert, 
cooperative, and oriented times three, and he exhibited 
appropriate affect, good memory (both remote and recent), and 
adequate insight, judgment, and intellectual capacity.  He 
manifested no loose associations, flight of ideas, delusions, 
hallucinations, impairment of thought processes or 
communication, or homicidal or suicidal ideations during the 
examination.

In a March 2005 treatment record from the VA Medical Center 
(VAMC) in Durham, North Carolina, the veteran was diagnosed 
with PTSD and assigned a GAF score of 40, with moderate, 
chronic mental illness and fair social supports.  During this 
treatment session, the veteran stated that he had thought 
about committing suicide in December 2004, but had no 
suicidal ideations since that time.  The veteran reported 
that he slept eight hours per night and had "ok" energy, 
but suffered from nightsweats, avoidance, hypervigilance, 
intrusive thoughts, depressed mood, feelings of guilt, and 
decreased concentration.  According to the treatment report, 
he was married for 30 years, had no friends, and liked to do 
yardwork and gardening.  The veteran scored a 29 out of 30 on 
the Mini-Mental State Examination (MMSE).  Upon examination, 
the veteran was poorly groomed but cooperative, and he 
exhibited good eye contact, normal speech, goal-directed 
thought processes, appropriate affect, and fair insight and 
judgment.  He manifested no delusions, paranoia, or 
hallucinations during the examination.

In an August 2005 treatment record from the Durham VAMC, the 
veteran was diagnosed with PTSD and assigned a GAF score of 
40, with moderate, chronic mental illness and fair social 
supports.  During this treatment session, the veteran 
reported that he was experiencing increased irritability and 
suffered from nightmares, hypervigilance, isolation, 
increased startle response, anhedonia, and poor energy.  He 
denied having flashbacks or intrusive memories during the 
day, and also denied suicidal and homicidal ideations.  
According to the treatment report, he was married for 30 
years, had no friends, and rarely left his home.  Upon 
examination, the veteran was cooperative, alert, and fully 
oriented, and he exhibited good eye contact, normal speech, 
linear and goal-directed thought processes, constricted 
affect, and fair insight and judgment.  He manifested no 
delusions or hallucinations during the examination.

In an October 2005 treatment record from the Durham VAMC, the 
veteran was diagnosed with PTSD and assigned a GAF score of 
40, with moderate, chronic mental illness and fair social 
supports.  During this treatment session, the veteran 
reported that he slept six to eight hours per night and had 
good energy, but suffered from nightmares, hypervigilance, 
isolation, anger, irritability, increased startle response, 
and anhedonia (though he did enjoy building a shed).  He 
denied having flashbacks or intrusive memories during the 
day, and also denied homicidal ideations.  He endorsed 
occasional, passive suicidal ideations, but without any 
intent or plan.  According to the treatment report, he was 
married for 30 years, had no friends, and rarely left his 
home.  Upon examination, the veteran was well-groomed, 
cooperative, alert, and fully oriented, and he exhibited 
intermittent eye contact, normal speech, linear thought 
processes, constricted affect, and fair insight and judgment.  
He manifested no delusions or hallucinations during the 
examination.

Based on the foregoing evidence, the Board finds that it is 
not factually ascertainable that the veteran's PTSD symptoms 
supported a 100 percent evaluation at any time prior to 
August 23, 2006.  See 38 C.F.R. § 3.400(o) (2007).  
Therefore, the veteran is not entitled to an effective date 
earlier than August 23, 2006 for a 100 percent rating for 
PTSD.  In order to warrant an evaluation of 100 percent under 
Diagnostic Code 9411, the evidence must show that the 
veteran's PTSD was characterized by total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  As described above, the veteran's symptoms of PTSD 
prior to August 23, 2006 will not support a 100 percent 
evaluation under this criteria, particularly because the 
pertinent medical evidence shows that the veteran was 
occupationally impaired due to his physical ailments (not his 
PTSD) and that the veteran was not totally socially impaired 
due to his PTSD.

However, after taking all of the evidence into consideration, 
the Board finds that the veteran's disability picture more 
nearly approximates the criteria for a higher 50 percent 
rating for PTSD from August 6, 2003 to August 22, 2006, but 
no more.

The symptomatology to warrant a 70 percent evaluation under 
the criteria of Diagnostic Code 9411 is not shown in the 
veteran's case from August 6, 2003 to August 22, 2006.  In 
order to warrant an evaluation of 70 percent under Diagnostic 
Code 9411, the evidence must show that the veteran's PTSD was 
characterized by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  As described above, the 
veteran's symptoms of PTSD on an overall basis from August 6, 
2003 to August 22, 2006 will not support a higher evaluation 
under this criteria.

Based upon these findings, and following a full review of the 
record, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's disability 
picture more nearly approximated a 70 percent evaluation at 
any time from August 6, 2003 to August 22, 2006.

In summary, for the reasons and bases expressed above, the 
Board concludes that an earlier effective date for the 
assignment of a higher 100 percent rating for PTSD at any 
time prior to August 23, 2006 is not warranted.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is denied to that extent.

For the reasons and bases expressed above, the Board also 
concludes that a 50 percent rating is warranted for PTSD from 
August 6, 2003 to August 22, 2006.  The benefit sought on 
appeal is granted to that extent.


ORDER

Entitlement to an effective date earlier than August 23, 
2006, for the assignment of a higher 100 percent disability 
rating for PTSD, is denied.

A 50 percent disability rating for PTSD is granted from 
August 6, 2003 to August 22, 2006, subject to the applicable 
laws and regulations concerning the payment of monetary 
benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


